                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEONA SHANKS, administratrix of the
Estate ofNelson Shanks                                             CIVIL ACTION
                  Plaintiff,

                 v.                                                 No. 18-4042
LARRY HALL, et al.

                        Defendants.

                                         MEMORANDUM


    I.     BACKGROUND

           The Complaint alleges that Decedent Nelson Shanks ("Shanks") was granted

permission by the Vatican in 2002 to paint a portrait of Pope John Paul II (the

"Portrait"), which he completed in September 2002. ECF No. 1, Exhibit D                    at~   9.

That same year, Shanks met Anne Hall 1 at an art workshop in Miami, Florida. Id.

at~      14. When Anne Hall met Shanks, she told him that she wanted to attend the

art school that he founded, Studio Incamminati, but that she had nowhere to live in

Pennsylvania where the school was located. Id.          at~   15. Shanks offered to have

Anne Hall and her husband, Larry Hall, stay at his home so that she could attend

the art school. Id.     at~   16. Anne Hall stayed at Shanks's home for over a year, and




1
 Anne Hall was listed as a defendant in the Complaint, however the parties stipulated to
voluntarily dismiss her from this matter on March 4, 2019. See ECF No. 22.

                                                   1
her husband often traveled to Pennsylvania and stayed there as well. Id.          at~   17.

Anne and Larry Hall became close with Shanks and "bec[a]m[e] a close part of his

inner circle." Id.    at~   18.

       The Complaint alleges that Anne and Larry Hall "spent many days and

nights with Nelson Shanks, praising him and his work and seemingly assisting at"

his art school. Id.   at~   19. The Complaint alleges that Anne and Larry Hall often

spoke to Shanks about the Portrait and the difficulty he had coming to an

agreement with the Vatican to display the Portrait at the Vatican Museum, during

which they shared wine, "which they knew he enjoyed." Id.          at~~      20-21. During

that time, Anne and Larry Hall suggested that they could "become caretakers of

the" Portrait, and act "as a public face for the [Portrait], appearing as art investors

who could arrange for a permanent home for the Portrait at the Vatican or some

other highly reputable museum where the Portrait could be appreciated by the

world." Id.   at~   22. The Complaint alleges that Anne and Larry Hall attempted to

convince Shanks that the best way to have the Portrait displayed in a highly-

reputable museum was to "have a third party (them) appear to own the Portrait and

as the 'owner' could then arrange for the sale of the painting, with the proceeds of

any such sale being given to Mr. Shanks." Id.       at~   23. At this time, "Shanks was

in need of money," which Anne and Larry Hall knew. Id.           at~   24.

      In September 2003, Anne and Larry Hall formed Art Heritage Holdings,

                                                2
LLC ("AHH") "for the purpose of becoming the caretaker and public face of the

Portrait." Id. at il 25. "The sole purpose of the creation of AHH was to maintain

custody of the Portrait and to attempt to arrange for a permanent home for the

Portrait in a museum of the highest order." Id. at il 26. Anne and Larry Hall

"repeatedly represented that AHH taking custody of the Portrait and appearing to

be the owner was a favor that the Halls were willing to do for Mr. Shanks because

of their love and appreciation for his friendship and talents." Id. at il 27.

Therefore, the Complaint alleges, the price that Anne and Larry Hall agreed to pay

for the Portrait, $170,000, was "significantly less than the appraised value." Id. at

il 28.   Anne and Larry Hall then consulted an attorney to create AHH and had their

attorney draft a contract "for custody of the Portrait." Id. at il 29.

         The Complaint alleges that Anne and Larry Hall "urgently faxed [the

contract] to Mr. Shanks on the evening of September 22, 2003, pressuring him to

sign it immediately," as Larry Hall had to leave for the airport. Id. at il 30. Later

that night, at 10:56 p.m., Larry Hall sent another fax "imploring Mr. Shanks to sign

the agreement." Id. at il 31.

         The Complaint alleges that although Shanks "did not often deal in legal

documents and was not normally one to place agreements into formal contracts,"

Shanks, "[w ]ithout seeking advice of counsel or any other party ... signed the

contract [the '2003 Agreement'] with AHH on or about September 24, 2003." Id.

                                               3
at iii! 32-33. The Complaint alleges, "[u]nder the terms of the written [2003

Agreement] and contrary to the specific discussions and intent of the parties, AHH

became owner of the painting and purchased the painting, which had been valued

at $500,000.00 for $170,000.00." Id. at ii 34. The Complaint alleges, however,

that "it was the intent of the parties that the Halls have AHH only appear to be the

owner of the Portrait for the purposes of arranging for the Portrait to be displayed

in a museum of the highest order, which was why the price of the portrait was so

much lower than its actual appraised price at the time." Id. at ii 35. The Complaint

alleges that Shanks "[a]lmost immediately" realized that the 2003 Agreement "did

not contain the full and complete terms of the agreement between the parties," and

he therefore contacted Anne and Larry Hall via letter on December 15, 2003, about

three months after Shanks signed the Contract, "seeking to clarify the terms of the

agreement regarding the custody of the Portrait." Id. at ii 36. The Complaint

alleges Larry Hall responded via letter on January 15, 2004, where he "agreed with

Mr. Shanks about the terms of the [2003 Agreement], and repeatedly affirmed in

writing that the purpose of creating AHH was to ... 'take care of the [Portrait] ...

until it reached a final resting place .... "' Id. at ii 3 7.

       From 2004 to 2015, Anne and Larry Hall "maintained possession of the

Portrait and acted as the ostensible owners" and regularly stayed in contact with

Shanks regarding the Portrait and its potential final resting place. Id. at iii! 39-40.

                                                  4
During that time, "the Portrait was exhibited approximately 11 times in museums

of the highest order or with exhibitions of Mr. Shanks' work all over the world,

with the full cooperation of the Halls." Id.   at~   41. The Portrait was valued for

insurance purposes at each of these exhibitions at $500,000 in 2003 and at $2.5

million in 2015. Id.   at~   42. When certain opportunities to sell the Portrait came to

Shanks' s attention, Anne and Larry Hall notified Shanks that it was not the right

time to sell or the buyer was not the proper person to accomplish the goal of

ensuring that the Portrait ended up in a reputable museum. Id.        at~   43.

      In July 2015, Shanks's representative contacted Anne and Larry Hall to

inform them that the Vatican and local Catholic Church offered to display the

Portrait at the Cathedral Basilica of Saints Peter and Paul during the World

Meeting of Families ("WMOF"), at which Pope Francis would be present. Id.            at~~


45-47. Anne and Larry Hall were "overjoyed," stated "they would cooperate and

do everything in their power" to help, and began working with the Archdiocese of

Philadelphia to have the Portrait displayed. Id.     at~~   48-49.

      In mid-August 2015, however, the Archdiocese refused to display the

Portrait at the WMOF because Defendants did not have the Portrait insured for

display at the WMOF and the Archdiocese could not afford the cost of insurance

and transport of the Portrait (approximately $4,875). Id.      at~   52. Shanks was upset

that the Portrait was uninsured and that it was not displayed at the WMOF. Id.       at~


                                                5
53. Shanks expressed his "outrage" in an email on August 19, 2015 to Larry Hall,

stating that Larry Hall "was to act as an 'agent' to secure the [Portrait] to its proper

home," and that Larry Hall was not putting the best interests of the Portrait first,

but focusing instead on the valuation of the painting. Id. at if 53. Neither Anne nor

Larry Hall responded to the email, and nine days later Shanks passed away. Id. at

ifif 54-55.
       The Complaint alleges that since August 2015, Anne and Larry Hall have

not arranged for the Portrait's exhibition or attempted to find a permanent home for

the Portrait and instead have kept the Portrait crated and warehoused for years, "in

violation of the contractual terms and duties owed by the Halls and AHH to the

Estate of Nelson Shanks." Id. at if 57.

       Plaintiff alleges that the Defendants and Shanks entered into a legally

binding agreement for Defendants to become caretakers of the Portrait and ensure

that the Portrait was "sold to someone who could guarantee that the Portrait would

be displayed in the Vatican Museum or another museum of the highest order." Id.

at if 57. Only "[s]ome of the terms of [this] agreement were reduced to writing" in

the 2003 Agreement, "which was lawfully modified and clarified by written

communications by and between the parties that occurred in December 2003 and

January 2004." Id. at if 60. The terms of this agreement were "certain, distinct,

free from ambiguity, and clearly understood by all the parties." Id. at 61. Plaintiff

                                              6
alleges that it was "[e]xplicit and implicit in th[e] agreement [that] the Halls would

abide by the covenant of good faith and fair dealing and would cooperate with

exhibiting the Portrait in appropriate settings to maximize the attention to and

value of the Portrait, to further the ultimate goal of ensuring the painting a final

resting place in a museum of the highest order" though there was "no set specific

timetable ... for the Portrait to end up in its final resting place." Id. at ifif 63, 64.

          Anne and Larry Hall maintained contact with Shanks regarding the Portrait

for 10 years, and during this time "the Portrait was displayed at exhibitions and

museums of the highest order." Id. at ifif 65, 66. However, the Complaint alleges

that Defendants' failure to have the Portrait exhibited at the WMOF, which it

describes as "scuttl[ing] the once in a lifetime opportunity," was a failure to "act[]

in good faith to further the interests agreed by the parties." Id. at if 67. 2 The

Complaint alleges that since Shanks's death in August 2015, Plaintiff has made

several attempts to contact the Defendants regarding "their attempts to satisfy the

terms of their agreement and find a final resting place for the Portrait," but

Defendants have been "non responsive to all attempts to determine the location of

the painting and whether any progress has been made" in finding the Portrait a

final resting place. Id at if 68. 3



2   The Complaint incorrectly labels this paragraph as 'if 63.
3
    The Complaint incorrectly labels this paragraph as 'if 64.
                                                        7
 II.   STANDARD

       When reviewing a motion to dismiss, the Court "accept[ s] as true all

allegations in plaintiffs complaint as well as all reasonable inferences that can be

drawn from them, and [the court] construes them in a light most favorable to the

non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018)

(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).

"To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. (quoting

Twombly, 550 U.S. at 557, 127 S. Ct. 1955)). "The plausibility determination is 'a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense."' Connelly v. Lane Const. Corp., 809 F .3d 780,

786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

       Finally, courts reviewing the sufficiency of a complaint must engage in a

three-step process. First, the court "must 'take note of the elements [the] plaintiff

must plead to state a claim."' Id. at 787 (alterations in original) (quoting Iqbal,

556 U.S. at 675). "Second, [the court] should identify allegations that, 'because

                                                8
they are no more than conclusions, are not entitled to the assumption of truth."' Id.

(quoting Iqbal, 556 U.S. at 679). Third, "'[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief."' Id. (alterations in original)

(quoting Iqbal, 556 U.S. at 679).


III.   DISCUSSION

       Defendants move to dismiss Plaintiffs Complaint, asserting that the terms of

the 2003 Agreement are unambiguous and that the Complaint does not state a

claim for breach of that unambiguous 2003 Agreement. ECF No. 6 at 8.

Defendants contend that Plaintiff seeks to improperly alter the terms of the 2003

Agreement based on letters between the parties, which were sent months after the

2003 Agreement was finalized, to hold Defendants responsible for certain

obligations that were not agreed upon in the 2003 Agreement. Id. Defendants

assert that there was no contractual obligation of Alffi under the 2003 Agreement

to find a permanent home for the Portrait in a museum, and therefore Defendants

cannot be liable for breach. Id. at 9. Lastly, Defendants argue that this Court lacks

personal jurisdiction over AHH because it has not had sufficient contact with the

forum to support the exercise of personal jurisdiction over it. Id.

       Plaintiff responds that the 2003 Agreement contains "inconsistencies in

language and ambiguity" and is unclear as to the "ultimate purpose" of the parties'

                                               9
agreement, thus requiring the Court consider the two "written instruments" sent

months later, which Plaintiff claims clarify the true intent of the agreement. ECF

No. 8 at 7, 18 Plaintiff argues that all "three documents [together] evidence the

oral agreement entered into between the parties." Id. at 18. According to Plaintiff,

the actual agreement was for Defendants to only appear to become the owners of

the Portrait by purchasing it for $170,000, but they were instead contractually

obligated to find a suitable home in a museum for the Portrait. Id. at 7. Plaintiff

argues that Defendants showed they had "little to no desire to adhere to their end of

the bargain" in failing to find a suitable home in a museum for the Portrait and in

"rarely permitt[ing] the Portrait to even be exhibited," and because of this are in

breach of the 2003 Agreement. Id.

      Plaintiff next argues that if the Court determines the 2003 Agreement was

unambiguous, it should still consider parole evidence because this type of evidence

is admissible under Georgia contract law "where such terms were omitted by fraud

or mutual mistake," which it claims has occurred here. Id. at 21. Lastly, Plaintiff

contends that this Court does have personal jurisdiction over Defendants because

Defendants purposefully directed their activities at Pennsylvania and the litigation

arises out of and is related to Defendants' activities in Pennsylvania. Id. at 27.

      A. Breach of Contract

      The Court must determine, first, whether the 2003 Agreement is ambiguous,

                                             10
so that the Court can decide whether to consider parole evidence in explaining that

ambiguity, and second, whether Defendants breached the 2003 Agreement.

              1. The 2003 Agreement is unambiguous.

          Under Georgia law, 4 contract construction is a three-step process:

          First, the trial court must decide whether the language is clear and
          unambiguous. If it is, the court simply enforces the contract according to
          its clear terms; the contract alone is looked to for its meaning. Next, if
          the contract is ambiguous in some respect, the court must apply the rules of
          contract construction to resolve the ambiguity. Finally, if the ambiguity
          remains after applying the rules of construction, the issue of what the
          ambiguous language means and what the parties intended must be resolved
          by a jury.

          City of Baldwin v. Woodard & Curran, Inc., 743 S.E.2d 381, 389 (2013)

(emphasis added) (quoting Record Town, Inc. v. Sugarloaf Mills Ltd. Partnership

of Ga., 687 S.E.2d 640 (2009)). "Where there is no ambiguity, parol evidence will

not be permitted to alter the terms of the agreement." Tomberlin Assocs.,

Architects, Inc. v. Athens Bank & Tr., 313 S .E.2d 13 7, 13 8 ( 1984). Furthermore,

"[n]o construction is required or even permissible when the language employed by

the parties in their contract is plain, unambiguous, and capable of only one

reasonable interpretation. In such instances, the language used must be afforded its

literal meaning and plain ordinary words given their usual significance." Id.

(quoting Porter Coatings v. Stein Steel, etc., Co., 157 Ga.App. 260, 262 (1981)).


4
    Both parties agree that Georgia law applies. ECF No. 6 at 16; ECF No. 8 at 16 n. 3.
                                                     11
"A valid, written contract which is complete, and the terms of which are not

ambiguous, can not be contradicted, added to, altered, or varied by parol

agreements." S. & S. Builders, Inc. v. Equitable Inv. Corp., 219 Ga. 557, 561, 134

S.E.2d 777, 780 (1964). Therefore, ifthe Court determines the 2003 Agreement is

unambiguous, the Court will afford the agreement its literal meaning and will not

consider any other evidence in determining that literal meaning.

       Plaintiff's primary cause of action in the Complaint is that Defendants

breached the 2003 Agreement by failing to find a suitable home for the Portrait in a

museum of "the highest order" and rarely permitting the Portrait to be exhibited,

specifically at the WMOF in August 2015. See generally ECF No. 1, Exhibit D.

Plaintiff admits that the requirement that Defendants find a suitable home for the

Portrait in a museum is not explicitly stated in the 2003 Agreement but claims the

Court should consider two communications sent after the 2003 Agreement was

signed that allegedly clarify the 2003 Agreement. ECF No. 8 at 17-18. Plaintiff

contends that the Court may consider this parol evidence because the 2003

Agreement is ambiguous. Id. Plaintiff argues the 2003 Agreement is ambiguous

because it states,

       "[t]he Artist agrees to sell the Portrait with all other property rights or
interests therein and, without limiting the generality of the foregoing, the
reproduction rights as described below to the Purchaser ... Clear legal title shall
pass to the Purchaser at such time as full payment is received by the Artist,"


                                             12
       but then states on page two,

       "[t]he Purchaser understands that the Artist wishes that the Portrait be
available for exhibition to the public and to appear on exhibition with other works
of art by the Artist from time to time at no expense to the Purchaser. The
Purchaser will strongly consider any such requests from the Artist and availability
of the Portrait will not be unreasonably withheld."

       ECF No. 8-2 at 24; ECF No. 23 at 23:7-24: 12. Plaintiff contends that there

is a "discrepancy" because the 2003 Agreement "can't have [AI-lli] being full

owners, and then, at the same time, say[] [AHH is] going to listen to what the

owner has to say," with respect to the Portrait being on exhibition. ECF No. 23 at

24:2-6.

      The Court disagrees with Plaintiff and finds that the language of the 2003

Agreement is unambiguous and capable of only one reasonable interpretation.

AHH purchased the Portrait for $170,000 and was required to "strongly consider"

requests by Shanks for its exhibition, but these exhibitions were to be "at no

expense to" AHH. ECF No. 8-2 at 24. The 2003 Agreement explicitly states that

Shanks "has created and wishes to sell the Portrait" and that AHH "wishes to

purchase it." Id. at 23. The 2003 Agreement states that Shanks "agrees to sell the

Portrait ... for the agreed upon price of $170,000" and that "[c]lear legal title shall

pass to the Purchaser at such time as full payment is received by the Artist." Id.

The 2003 Agreement further states that AI-lli "understands that [Shanks] wishes

that the Portrait be available for exhibition to the public and to appear on

                                             13
exhibition with other works of art by [Shanks] from time to time at no expense to

the Purchaser ... [and that AI-lli] will strongly consider any such requests from

[Shanks] and availability of the Portrait will not be unreasonably withheld." ECF

No. 8-2 at 24.

        It is not ambiguous that the 2003 Agreement provides AHH with clear legal

title to the Portrait and yet requires AHH to "strongly consider" requests by Shanks

to exhibit the Portrait to the public "at no expense to" AHH. Therefore, the Court

may not consider any outside evidence to alter or "clarify" the terms of the 2003

Agreement. 5



5
  Plaintiff additionally claims that, even if the Court finds the 2003 Agreement unambiguous,
"parole evidence of the later communications between the parties which define the terms of their
agreement can still [be] admissible in the cases where such terms were omitted by fraud or
mutual mistake." ECF No. 8 at 21. Plaintiff argues that the 2003 Agreement failed to include
material terms that were agreed upon by the parties "whether by fraud or by mistake of the
parties," and "Georgia law permits contracts to be reformed by parol evidence in the case of
fraud or mutual mistake." Id. (citing Green v. Johnson, 113 S.E. 402, 407-408 (Ga. 1922)).
However, Plaintiff admits that "it is not clear if Defendants' attorney fraudulently, intentionally
or mistakenly omitted the central terms of the agreement by failing to include that Defendants
would be owners in name only and would actually be caretakers of the Portrait[] for the purpose
of finding a permanent home for the Portrait," but claims that "parol evidence is permitted to
establish the intent of the parties." Id. at 21-22. Plaintiff reiterated at oral argument that the
Complaint does "not [allege] a claim for fraud," but claims it did allege that "there was fraud
involved[] in the drafting of this [C]omplaint, in that the Halls ingratiated themselves to a man[]
who had an alcohol problem." ECF no. 23 at 32:11-13.
        "Parol evidence is admissible to establish fraud in the inducement, even though there is
an entirety or merger clause in the written contract, where the complaining party does not elect
to stand on the contract but proceeds on fraud." Judge v. Wellman, 198 Ga. App. 782, 783
(1991) (emphasis added). Here, Plaintiff does not attempt to state a claim for fraud and therefore
cannot introduce parol evidence to establish such fraud.
        Furthermore, the Complaint does not show that there was any mutual mistake in the
drafting of the 2003 Agreement, and the language in the 2003 Agreement states plainly that the
contract was for sale of the Portrait. Even if the Court were to assume that there was a mutual
mistake and considered the two communications as parol evidence of a mutually forgotten term
                                                    14
        Furthermore, the 2003 Agreement explicitly states that it "constitutes the

entire understanding between the parties," and "[i]ts terms can be modified only by

an instrument in writing signed by both parties." ECF No. 8-2 at 24-25. To the

extent Plaintiff argues that the two communications in December 2003 and January

2004 modify or "clarify" the intent of the 2003 Agreement, this directly contradicts

the language of the 2003 Agreement, since neither letter constitutes "an instrument

in writing signed by both parties." Id.

            2. The Complaint does not state a claim for breach of the 2003

               Agreement.

       Having found that the 2003 Agreement is unambiguous, the Court must

determine whether the Complaint states a claim for breach of the plain language of

the 2003 Agreement. Plaintiffs only argument that Defendants breached the 2003




that should have been in the 2003 Agreement, the term requiring Defendants to find a permanent
home for the Portrait would be unenforceable because of vagueness. "The test in Georgia to
determine whether a contract is unenforceable because of vagueness is" where the contract does
not "contain[] matter which will enable the courts, under proper rules of construction, to
ascertain the terms and conditions on which the parties intended to bind themselves." Davidson
Mineral Properties, Inc. v. Baird, 390 S.E.2d 33, 38 (1990). The parties do not specify a clear
time limit by which Defendants were supposed to sell the Portrait, nor any specific actions
Defendants needed to take to effectuate this goal, especially considering Defendants could not
guarantee that they would be able to place the Portrait in a museum of the "highest order" or sell
it to someone who could. Furthermore, the Complaint alleges that Defendants had the Portrait
displayed 11 times from 2004-2015 and diligently updated Shanks regarding the status of the
Portrait for 10 years. ECF No. 1, Exhibit D at 'il'il 40-41. Therefore, this Court does not find that
Plaintiff has stated a claim for either mutual mistake or fraud that would allow this Court to
consider parol evidence.

                                                     15
Agreement is that they failed to "cooperate with exhibiting the Portrait in

appropriate settings to maximize the attention to and value of the Portrait," and

also failed to "ensur[e] the [Portrait] a final resting place in a museum of the

highest order." ECF No. 8-2 at 14. The 2003 Agreement is unambiguous in

requiring Defendant AHH "strongly consider" all requests for exhibition by

Shanks but also states that the exhibitions will be "at no expense to the Purchaser."

ECF No. 8-2 at 24. The Complaint alleges that the potential August 2015

exhibition at the WMOF would have cost $4,875 for insurance and transport of the

Portrait, which the Archdiocese of Philadelphia "could not afford." ECF No. 1,

Exhibit D at if 52. For Defendant AHH to ensure the display of the Portrait at the

WMOF, AHR would have been required to pay $4,875 for its display. Therefore,

this was not an exhibition "at no expense" to AHH, and, based on the plain

language of the 2003 Agreement, AHH was not required to pay this expense to

have the Portrait displayed. 6

       Furthermore, there is nothing in the plain language of the 2003 Agreement

requiring that Defendant AHH either "ensure that the Portrait was sold to someone



6
  Outside of the WMOF exhibition, Plaintiff has not pled that Defendants otherwise failed to
strongly consider any requests by Shanks to exhibit the Portrait. The Complaint, in fact, states
that from 2004 to 2015, "the Portrait was exhibited approximately 11 times in museums of the
highest order or with exhibitions of Mr. Shanks' work all over the world, with the full
cooperation of the Halls." ECF No. 1, Exhibit D at ii 41. Therefore, Plaintiff has not shown how
Defendants breached the 2003 Agreement by failing to "cooperate with exhibiting the Portrait in
appropriate settings to maximize the attention to and value of the Portrait." ECF No. 8-2 at 14.
                                                  16
who could guarantee that the Portrait would be displayed in the Vatican Museum

or another museum of the highest order," or that Defendant AHH itself "ensur[e]

the Portrait would find its final resting place in a museum of the highest order."

ECF No. 1, Exhibit D at~~ 59, 62. 7 Therefore, Plaintiffs claim that Defendant

AHH failed to sell the painting to another who could guarantee the Portrait would

end up in a "museum of the highest order" or failed to donate it to such a museum

itself does not state a claim for breach of the 2003 Agreement.

        Plaintiff has therefore failed to state a claim for breach of contract against

Defendants, and this claim must be dismissed.

        B. Personal Jurisdiction

        Although the Court has found that Plaintiff failed to state a claim against

Defendants for breach of contract, the Court will address Defendants' arguments

regarding personal jurisdiction over AHH. 8 Defendants maintain that this Court

does not have jurisdiction over Defendant AHH because AHH, a Georgia entity,

did not maintain minimum contacts with Pennsylvania. Plaintiff contends that


7
  Plaintiff also admits there was "no set specific timetable ... for the Portrait to end up in its final
resting place, only an understanding that a good faith effort to achieve the agreed goals would be
undertaken by the Halls and AHH." ECF No. 1, Exhibit D at~ 64. See also supra n. 5.
8
  Defendants also contend that Larry Hall should not be a party to this dispute because AHH
signed the 2003 Agreement, and not Larry Hall personally. ECF No. 6 at 17. As the Court has
found there was no breach, the Court need not address whether Larry Hall was properly joined as
a defendant. Anne Hall was voluntarily dismissed as a defendant by stipulated order. ECF No.
22.

                                                      17
AHH "availed themselves of Pennsylvania during their stewardship of the painting

and should therefore be held to have reasonably expected to be brought into Court

in Pennsylvania as a result of their entering into an agreement concerning the

Portrait." ECF No. 8 at 25.

       "In order to be subject to personal jurisdiction, a defendant's conduct in

connection with the forum state must be such that he may 'reasonably anticipate

being haled into court there."' Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150 (3d

Cir. 2001) (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980)). A court may have general or specific personal jurisdiction over a party.

Id. "Specific jurisdiction is established when a non-resident defendant has

'purposefully directed' his activities at a resident of the forum and the injury arises

from or is related to those activities." Id. (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472 (1985)).

      If the court determines that the defendant has purposefully directed his

activities at the forum and the injury arises from or is related to those activities, "a

court may consider whether the exercise of jurisdiction otherwise 'comport[s] with

'fair play and substantial justice.'" O'Connor v. Sandy Lane Hotel Co., 496 F.3d

312, 317 (3d Cir. 2007) (internal citations omitted). "In contract cases, courts

should inquire whether the defendant's contacts with the forum were instrumental

in either the formation of the contract or its breach." Id.

                                              18
       Here, the Complaint alleges that Anne and Larry Hall lived or stayed with

Shanks in Pennsylvania during the time they had discussions regarding the Portrait

with Shanks, which eventually culminated in the 2003 Agreement. ECF No. 1,

Exhibit D at ilil 15-22. The Complaint further alleges that Defendants breached the

2003 Agreement when AHH failed to have the Portrait displayed at the WMOF in

August 2015, which involved Defendants' communications with the Archdiocese

of Philadelphia regarding the Portrait's exhibition in Philadelphia. Id. at ilil 45-52.

      In negotiating and finalizing the 2003 Agreement while living or staying

with Shanks in Pennsylvania, Defendants did purposefully direct their activities at

Pennsylvania. The claim at issue is whether Defendants breached the 2003

Agreement by failing to exhibit the Portrait at the WMOF, and therefore the

litigation arises out of or relates to the creation and negotiation of the 2003

Agreement. Lastly, this Court finds that its exercise of personal jurisdiction over

Defendants comports with fair play and substantial justice because Anne Hall met

Shanks in Miami, sought out and attended Shanks's art school in Pennsylvania,

and both Anne and Larry Hall lived or stayed with Shanks while discussing and

ultimately negotiating a contract for the sale of the Portrait with Shanks in

Pennsylvania. Defendants' contacts with this forum were instrumental in both the

formation of the 2003 Agreement as well as its alleged breach, and this Court has

personal jurisdiction over Defendants.

                                              19
IV.    FUTILITY OF AMENDMENT

      Because the Court has concluded that Plaintiff failed to state a claim for

breach of contract against Defendant, the Court must decide whether to allow

Plaintiff to amend the Complaint or dismiss with prejudice. "It is common practice

of courts within this district to dismiss with prejudice claims that cannot be replead

and to dismiss without prejudice claims that can be replead and for which leave to

amend is granted." United States v. Union Corp., 194 F.R.D. 223, 236 (E.D. Pa.

2000). "When a plaintiff does not seek leave to amend a deficient complaint after

a defendant moves to dismiss it, the court must inform the plaintiff that he has

leave to amend within a set period of time, unless amendment would be inequitable

or futile." Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); see

also Reuben v. US. Airways Inc., 500 F. App'x 103, 105 (3d Cir. 2012) ("[C]ourts

must provide the opportunity to amend a complaint that is subject to a Rule

12(b)(6) dismissal unless doing so would be inequitable or futile.").

      At oral argument, Plaintiffs counsel stated he would request leave to amend

the Complaint if the Motion to Dismiss were granted as to the existence of fraud in

the signing of the 2003 Agreement, based on the parties' failure to include the term

discussed previously and Plaintiffs allegations that Anne and Larry Hall

"ingratiated" themselves with Shanks and that Shanks had an alcohol problem. See

ECF No. 23, 20: 10-17 ("And as we alleged, in our complaint, Your Honor, there

                                            20
were conditions under which someone such as Nelson Shanks perhaps could have

either been fooled, or just didn't have the ability to understand what was going on.

And if the complaint is not clear enough, in that regard, we would ask to - the

ability to amend it. But I think that it is clear, Your Honor, in which we state that

the Halls took every opportunity to ingratiate themselves."); 32:6-13 ("[I]f we did

not state this with particularity, we would ask the Court for leave to amend our

complaint, because ... there was - and we have, in some way, alleged that there

was fraud involved, in the drafting of this complaint, in that the Halls ingratiated

themselves to a man[] who had an alcohol problem.").

       This is not a situation in which Plaintiff has alleged a claim for fraud in the

first instance and seeks to add additional facts to bolster its fraud claim. Here,

Plaintiff has not brought a claim for fraud and has maintained that it does not

intend to bring a claim for fraud in this matter. Id. at 30:21-31-4 ("Let me be clear

on this, Your Honor, we are not - this is not a claim for fraud. That we are not

bringing a - a tort of fraud. What we are saying, in as Georgia law allows, that if a

- there is a term of a contract, which has been left out, it can either - you can put it

back in, if you can show that it was done either by fraud or mutual mistake. And

that doesn't mean that it was a fraud in the inducement. And we are not seeking

that, in this case, Your Honor.").



                                              21
        Therefore, any additional facts regarding Defendants ingratiating themselves

with Shanks would be used only to introduce parole evidence to bolster Plaintiffs

breach of contract claim. As stated previously, "[p ]arol evidence is admissible to

establish fraud in the inducement, even though there is an entirety or merger clause

in the written contract, where the complaining party does not elect to stand on the

contract but proceeds on fraud." Judge v. Wellman, 198 Ga. App. 782, 783 (1991).

The Court has determined that the 2003 Agreement is unambiguous, and because

Plaintiff does not intend to proceed on a claim for fraud, parol evidence is not

admissible to establish fraud in the inducement. Therefore, amendment to state

additional facts showing how Defendants ingratiated themselves to Shanks would

not save Plaintiffs breach of contract claim.

       Furthermore, even if Plaintiff were to amend the Complaint to add a claim

for fraud, Plaintiff has not alleged, nor has proposed alleging, any additional facts

that would persuade the Court there was any fraud involved in the signing of this

contract. 9 Alleging that Defendants ingratiated themselves to an alcoholic does not

state a claim for fraud. Plaintiff has never stated that Shanks was "deprived of an



9
  Defendants filed their Motion to Dismiss in October 2018. ECF No. 6. The parties held
settlement conferences with Magistrate Judge Rueter on five different occasions to attempt to
settle this matter but were unable to settle. ECF Nos. 16, 18, 25, 27, 28. The Court has allowed
the parties eight months to resolve this matter, and, as there is no reason to believe amendment of
the Complaint would salvage Plaintiffs breach of contract claim, dismissal with prejudice is
proper.
                                                   22
opportunity to read the [2003] [A]greement[]," nor has Plaintiff alleged that there

was any "active concealment [or] negligent misrepresentation" in the signing of the

2003 agreement. Novare Grp., Inc. v. Sarif, 290 Ga. 186, 189-190 (2011) (stating

the elements for fraud in the inducement). Therefore, amendment of the

Complaint would be futile, and the Complaint is dismissed with prejudice.


V.    CONCLUSION

      For the foregoing reasons, Defendants' Motion to Dismiss (ECF No. 6) is

granted. The Complaint is dismissed with prejudice.

                                                    BY THE COURT:




DATE:      ~., d-'- d>O\"
                            \




                                            23
